                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMIT KANSUPDA,                                     Case No. 4:18-cv-02133-KAW
                                   8                    Plaintiff,                          ORDER DISCHARGING SECOND
                                                                                            ORDER TO SHOW CAUSE; THIRD
                                   9             v.                                         ORDER TO SHOW CAUSE TO
                                                                                            PLAINTIFF
                                  10     BAPTISTA DELIVERY SERVICES, LLC,
                                         et al.,                                            Re: Dkt. Nos. 54, 55, 58, 59
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                  ORDER DISCHARGING SECOND ORDER TO SHOW CAUSE

                                  14          On November 6, 2020, the Court issued a second order to show cause to Plaintiff to

                                  15   explain why this case should not be dismissed for failure to prosecute due to the failure to properly

                                  16   effect service. (Dkt. No. 54.) On November 20, 2020, Plaintiff’s counsel filed a response and

                                  17   explained her mistake. (Dkt. No. 55.) The summons and proof of service were filed on December

                                  18   4, 2020. (Dkt. No. 56.) Accordingly, the November 6, 2020 order to show cause is

                                  19   DISCHARGED.

                                  20                                  THIRD ORDER TO SHOW CAUSE

                                  21          On December 22, 2020, Plaintiff filed a third motion for entry of default. (Dkt. No. 58.)

                                  22   On December 23, 2020, the Clerk entered default against Defendants. (Dkt. No. 59.)

                                  23          Since then, Plaintiff has not filed a motion for default judgment or any other documents in

                                  24   this case. This case was filed on April 9, 2018, which was more than three years ago, and has not

                                  25   appropriately progressed.

                                  26          Accordingly, on or before June 4, 2021, Plaintiff is ORDERED TO SHOW CAUSE why

                                  27   this case should not be reassigned to a district judge with the recommendation that it be dismissed

                                  28   for failure to prosecute. Additionally, Plaintiff shall file a motion for default judgment on or
                                   1   before June 4, 2021. The failure to both, respond to the order to show cause and file a motion for

                                   2   default judgment, will result in this case being reassigned with the recommendation that it be

                                   3   dismissed for failure to prosecute.

                                   4          Alternatively, Plaintiff may file a voluntary dismissal.

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 18, 2021
                                                                                            __________________________________
                                   7                                                        KANDIS A. WESTMORE
                                   8                                                        United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
